Action for an injunction and damages in excess of $10,000. The petition alleged that plaintiff was engaged in the manufacture and sale of hair dye made from a secret formula; that *Page 1108 
for years defendant Siebras was in the service of plaintiff; that on discontinuing said service Siebras organized the defendant Lady Lennox Company; that said company also engaged in the manufacture and sale of hair dye and Siebras controlled the company; that defendants used plaintiff's formula and sale methods in manufacturing and selling its product, and that Siebras acquired knowledge of the ingredients forming the essential parts of plaintiff's formula while occupying a position of confidence and trust. Plaintiff prayed that defendants be enjoined from using its (plaintiff's) formula and methods of sale, and that an accounting be taken on the issue of damages. The answer was a general denial.
The judgment permanently enjoined defendants as prayed in the petition. The issue of damages was reserved. The record presents no constitutional question. It only presents questions relating to the judgment granting a permanent injunction. In this situation we are without appellate jurisdiction. The question of the finality of the judgment in this case is for the determination of the Court of Appeals. [St. Louis v. Crow,171 Mo. 272, 71 S.W. 132; Ball v. Cotton Press Co., 141 Mo. App. 26, l.c. 49, 121 S.W. 798; Miller v. Conner, 177 Mo. App. 630, l.c. 636, 637, 160 S.W. 582; Irwin v. Burgan, 325 Mo. 309,28 S.W.2d 1017; Magee v. Mercantile-Commerce Bank  Trust Company,339 Mo. 559, 98 S.W.2d 614.]
The case should be transferred to the St. Louis Court of Appeals. It is so ordered. All concur.